Citation Nr: 0508766	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2003.  This matter was 
originally on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board remanded this case to the RO in December 2003 for 
verification through the Naval Historical Center of whether 
the U.S.S. Bigelow was involved in a collision (in 
particular, with the U.S.S. Belknap) between July 1974 and 
August 1976.  On remand, the AMC confirmed the occurrence of 
the event and therefore, scheduled the veteran for a VA post-
traumatic stress disorder examination.  The claims file, 
however, shows that the veteran failed to report to the VA 
examination scheduled for January 11, 2005.  According to a 
January 12, 2005 e-mail in the claims file, "[t]he letter 
that was sent was returned on [January 3, 2005]."  The e-
mail further read that the veteran did not contact and advise 
VA that he would not be able to make the scheduled 
appointment.  In VA Form 119 (Report of Contact) dated in 
February 2005, the veteran was noted as having inquired as to 
why he was not rescheduled for another VA examination when he 
was not provided with timely notification of the prior 
scheduled examination.  The Board notes that VA has no time 
limitation requirements with respect to scheduling VA 
examinations, so the issue of concern is not the timeliness 
of notice but rather the adequacy of notice to the veteran of 
the time and place of the VA examination scheduled in 
connection with his claim.

The Board observes that no letter of notification of the 
scheduled VA examination has been associated with the claims 
file.  Therefore, the Board cannot make a determination as to 
whether the veteran was provided with adequate notice of the 
time and place of the VA examination scheduled in connection 
with his claim.  The Board cannot deny a veteran's claim for 
failure to report for an examination or limit its assessment 
of his claim to the evidence of record if there is no 
evidence in the claims file to show that the veteran was 
properly notified of where and when to report for an 
examination.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
There is a presumption of regularity in the law that supports 
the official acts of public officers, and in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties; however, it is 
doubtful that this presumption will attach where there is no 
documented evidence that proper notice was sent to the 
veteran's last address of record.  See Davis v. Brown, 7 Vet. 
App. 298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be rescheduled for 
another psychiatric examination in 
compliance with the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994), to ascertain the identity 
and etiology of any psychiatric disorder 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including post-traumatic stress 
disorder, exists, and whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or
etiologically related to service or any 
incident thereof.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2004).

3.  If the veteran fails to report for 
the scheduled examination, a dated copy 
of the letter informing the veteran where 
and when to report for the scheduled 
examination must be placed in the claims 
file to provide evidence that the VA 
mailed the notice of the examination to 
the verified address for the veteran as 
requested above.

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




